Citation Nr: 0123139	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  00-09 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran had verified active duty from February 1969 to 
September 1970 and served in the Reserves between February 
1974 and February 1975.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision issued in December 1997 by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at an RO hearing in September 2000.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for the equitable disposition of this 
claim.

2.  The veteran is not shown to have engaged in combat with 
the enemy.

3.  The veteran does not have a diagnosis of PTSD based upon 
a verified stressor that occurred during service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The RO denied this claim in 
December 1997 based on the merits, noting that, although a 
June 1997 VA examiner diagnosed the veteran with PTSD, the 
veteran had failed to give any detailed information, which 
could be verified, and, as such, lacked evidence to 
corroborate his claimed in-service stressors.  In a February 
2000 decision, the RO again denied the claim on the basis 
that the veteran did not provide evidence, which would 
establish that a stressful experience occurred.  Although the 
RO determined that a March 2000 VA Form 21-4138, filed by the 
veteran was a notice of disagreement (NOD) to the February 
2000 decision, the Board construes an August 1998 VA Form 21-
4138, in which the veteran requested that enclosed VA 
treatment records be accepted and used in reconsideration of 
his claim for PTSD, as an NOD to the December 1997 rating 
decision.

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) became effective.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This liberalizing legislation is applicable to 
the claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  

In this case, as explained below, both before and after the 
enactment of the VCAA, the RO took action that was consistent 
with the notification and duty to assist provisions of the 
VCAA. 

First, the RO notified the veteran of the evidence needed to 
substantiate his claim in the December 1997 and February 2000 
rating decisions, in the April 2000 statement of the case and 
the June 2001 supplemental statement of the case (SSOC).  In 
particular, the RO notified the veteran of the need for 
credible evidence that the claimed in-service stressor(s) 
occurred and medical evidence linking his psychiatric/PTSD 
symptomatology to the claimed stressor(s).  In a June 2001 
SSOC, the RO notified the veteran of the enactment of the 
VCAA and that what was needed was information from other 
sources that might tend to show that the veteran was exposed 
to stressful events during service.  The RO then proceeded to 
consider the claim on the merits and informed him that there 
was insufficient evidence to corroborate his claimed in-
service stressors.  The RO provided the veteran several 
opportunities to present argument and additional evidence on 
this matter.  The veteran and his representative took 
advantage of this opportunity by submitting written 
statements and testifying at an RO hearing held in September 
2000. 

Second, the RO afforded the veteran a PTSD examination in 
June 1997 and secured all evidence identified by the veteran 
as being pertinent to his claim, including VA outpatient 
treatment records dated from June 1997 to December 2000 and a 
National Personnel Records Center (NPRC) search that was 
unable to verify any unit casualties for February and March 
1970.  The Board is unaware of any other available evidence 
that might substantiate the veteran's claim.  In light of the 
foregoing, the Board finds that the RO has notified the 
veteran of the evidence needed to substantiate his claim and 
has obtained and fully developed all relevant evidence 
necessary for an equitable disposition.  As such, there has 
been no prejudice to the veteran that would warrant a remand, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2000).  Current regulations provide that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f); Falk v. West, 12 Vet. App. 402, 404 (1999); Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence. 

Prior to the effective date of the current regulations on 
June 18, 1999, and at the time of the December 1997 RO rating 
decision on appeal, the previous requirements for service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed stressor actually occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (1998).  The prior regulations provided 
that, if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1998).  They also 
provided that, if the claimed in-service stressor was related 
to combat, service department evidence that the veteran 
engaged in combat or that the veteran was awarded a combat 
citation, such as the Purple Heart Medal, Combat Infantryman 
Badge, or similar combat citation, was accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998).

As noted above, generally, when a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas, 1 Vet. App. at 312-13.  The Board 
concludes that the probative medical evidence has not 
established service connection for PTSD under either the 
current or previous regulations pertaining to service 
connection for PTSD.  The Board notes that the substance of 
the previous 38 C.F.R. § 3.304(f) has not been significantly 
altered.  Under the current regulations, a clear diagnosis of 
PTSD is not required, but otherwise the three requirements 
remain essentially unchanged.  It still requires medical 
evidence of a current diagnosis of PTSD, a medical link 
between current symptoms and an in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2000).  In this 
case, as explained below, while there is a medical diagnosis 
of PTSD, the primary impediment to a favorable decision in 
this case is the absence of a verified stressor.  Therefore, 
because the general requirements of the regulations have not 
been substantively changed as pertains to this veteran, the 
Board finds that the veteran was not prejudiced by not being 
notified by the RO of the change in the regulations.  See 
Bernard, supra.

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy, and the claimed stressor is related to 
combat experiences (in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service), the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  Where, however, the VA determines that 
the veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2000); Gaines v. West, 11 Vet. App. 353, 
357-58 (1998); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.

The Board first considers the question of whether the veteran 
has a medical diagnosis of PTSD.  In this case, service 
medical records show no treatment for, diagnosis of, or 
complaints consistent with PTSD or a nervous condition.  Both 
pre-induction and separation physical examinations indicated 
normal psychiatric evaluations.  A June 1997 VA PTSD examiner 
diagnosed the veteran with combat-related PTSD, moderate in 
severity, and depressive disorder not otherwise specified 
(NOS), and rule out cognitive disorder.  The veteran had no 
psychiatric hospitalization in the past and indicated that he 
had counseling around the time of his second divorce.  
Private outpatient treatment reports show treatment for 
alcohol withdrawal.  VA outpatient treatment reports also 
show diagnoses and treatment for chronic PTSD with 
depression.  The Board must assume that any diagnosis of PTSD 
was based on the veteran's history of his tour of duty in 
Vietnam.

In the light of the evidence described above, the Board finds 
that the veteran has submitted evidence of a medical 
diagnosis of PTSD.  Nonetheless, the veteran's diagnosis of 
PTSD must be based upon either participation in combat with 
the enemy or a verified in-service stressor for service 
connection to be warranted, as noted earlier.  Medical nexus 
evidence is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau, at 9 Vet. 
App. at 396.  Thus, the question becomes whether the veteran 
either engaged in combat with the enemy during service or 
experienced a verified in-service stressor upon which the 
diagnosis of PTSD is predicated.  

At a September 2000 RO hearing, the veteran testified that he 
was carrying medical supplies to Dong Ba Thin when they were 
ambushed, some of the trucks were destroyed and his friend 
died but he could not remember the exact time or date; that a 
cook in his unit committed suicide due to stress; and that 
the only person that might be alive to confirm the ambush was 
his sergeant, whom he knew as Sgt. Crowe but he guessed that 
was a nickname.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
personnel records.  In this regard, the Board observes that 
the veteran's military records indicate that he served in 
Vietnam from July 1969 to September 1970 and that his most 
significant duties were as an armor reconnaissance specialist 
and heavy truck driver.  They also show that the veteran 
earned the National Defense Service Medal, Vietnam Service 
Medal, the Republic of Vietnam Campaign Medal with 60 device, 
and two Overseas bars.  None of the latter indicates combat 
service and the veteran admits that he drove a truck while in 
Vietnam.

The RO contacted the NPRC in order to obtain any information, 
which would support the veteran's description of stressors, 
including unit casualties.  An October 1997 NPRC response 
indicates that no commendation or performance reports were 
found.  A June 2001 NPRC response to a request for morning 
reports for the 44th Medical Battalion, 32nd Medical 
Detachment, from February and March 1970 for wounded or 
killed in action show no morning reports and indicate that 
the unit was not activated until March 1971.  The other 
incidents described by the veteran cannot be confirmed with 
the information provided by the veteran.  In short, the 
veteran's claims file includes no evidence, other than his 
lay assertions, to verify his claimed stressor events from 
service.

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressors.  Mere allegations are 
insufficient to establish service stressors for PTSD; 
instead, official service records or other credible 
supporting evidence must corroborate stressors.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 
Vet. App. at 98; Cohen, 10 Vet. App. at 138-50; 38 C.F.R. § 
3.304(f).

There is no evidence to corroborate or verify the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  With regard to the in-service stressors reported 
by the veteran, many are vague as to details and, therefore, 
are unverifiable.  For example, at a July 1997 VA social work 
assessment, the veteran's report of being in fire fights four 
separate times did not include specifics as to dates, 
location, or names.  Likewise, the NPRC was unable to confirm 
that there were any unit casualties during February and March 
1970.  The veteran's official service records give no support 
for any in-service stressor and do not indicate that the 
veteran was engaged in combat with the enemy or that he 
received any combat citations, wounds, injuries, or traumas.  
The Board observes that the Court has held that a service 
department determination as to an individual's service shall 
be binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); 
Dacoron v. Brown, 4 Vet App. 115, 120 (1993).

Specifically, while the record does contain diagnoses of 
PTSD, as evidenced by the June 1997 VA PTSD examination, that 
diagnosis and others in the claims file were based upon the 
veteran's alleged, unverified service history of combat while 
stationed in Vietnam.  However, the Board is not bound to 
accept diagnoses and opinions by physicians who base a 
diagnosis of PTSD solely on the veteran's unsupported 
statements.  See Black v. Brown, 5 Vet. App. 177 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993).  Nor is the 
Board bound to accept the veteran's uncorroborated accounts 
of in-service stressors or the opinions or diagnoses by 
physicians who rely on the veteran's account of his stressful 
military service.  Id.  Further, absent evidence of combat 
service in Vietnam by the veteran, the veteran's assertions 
as to service events cannot be accepted as conclusive 
evidence of an in-service stressor.  See 38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(f).  Nor is the Board bound to 
accept the veteran's assertion the he engaged in combat.  
Gaines v. West, 11 Vet. App. 353 (1998).  Under the 
circumstances described above, it is the Board's judgment 
that no reasonable possibility exists that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  The veteran's only evidence of in-service 
stressors consists of his own statements and after-the-fact 
medical evidence.  Accordingly, absent a verified or 
verifiable stressor from service, the veteran's claim must be 
denied.  
The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim; it is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran is always free to submit 
more detailed information to describe any stressful incidents 
and corroborate their occurrence as requested in the RO's 
numerous letters.  However, the veteran is advised that the 
duty to assist is not a one-way street.  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).


ORDER

Service connection for PTSD is denied.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

